TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 9, 2018



                                      NO. 03-16-00382-CV


                          SprayFoamPolymers.Com, LLC, Appellant

                                                 v.

                        Frank Luciano and Helene Luciano, Appellees




        APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
        REVERSED AND RENDERED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the interlocutory order signed by the trial court on June 1, 2016. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s interlocutory order. Therefore, the Court reverses the trial court’s interlocutory order

and renders judgment dismissing SprayFoamPolymers.Com, LLC from the lawsuit filed by

Frank and Helene Luciano. The appellees shall pay all costs relating to this appeal, both in this

Court and in the court below.